1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: There is no detailed description of a voltage gated electrical oscillator as set forth in cl. 18.

4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “140” has been used to designate both shield around the sensors and input line to the mixer in fig. 2. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, a frequency subset and a time subset of magnetic sensors as set forth in claims 3,4; a voltage gated electrical oscillator as set forth in cl. 18 must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

6.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 6, the phrase “directable to” is not a positive limitation; perhaps applicant intends to say ---directed to--- instead; line 9, the phrase “individually selected” is not a positive limitation; perhaps applicant intends to say ---individually selected--- instead; last line, it is vague as to what a mixer is; what is its function? it is unclear as to how it structurally cooperates with other components of the circuit; the structure as claimed is vague; the scope is unclear;



In claims 3-4, the phrase “frequency subset or time subset” is indefinite as it is vague what the frequency or time subsets are; it is not clearly defined;
In claim 9, the phrase “a trigger signal” is indefinite as it is unclear whether a trigger signal as claimed is the same of the trigger signal of cl. 8; perhaps applicant intends to say “another trigger signal” to distinguish it from the trigger signal of cl. 8; there is no antecedent basis for “the sensor activity”;
In claim 18, similar to cl. 1, the phrase “directable to” is not a positive limitation; perhaps applicant intends to say ---directed to--- instead; the phrase “individually selected” is not a positive limitation; perhaps applicant intends to say ---individually selected--- instead; last line, it is vague as to what a mixer and a voltage gated electrical oscillator are; what are their function? it is unclear as to how they structurally cooperate with other components of the circuit; the structure as claimed is vague; the scope is unclear.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2,4-18 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (2018/0292468) in view of Salahuddin et al. (2019/0385586) and Ramakrishnan (2019/0325904).
As to claims 1,18, Guo discloses a system comprising a circuit base platform or a PCB e.g. 300 and a set of magnetic sensors arranged 302 on the circuit base platform (see e.g. fig. 3; para 0027). Guo further discloses other circuit components, signal input, and a signal output, an electrical oscillator and being directable to each magnetic sensor in the set of magnetic sensors, the signal output including magnetic field measurements from the set of magnetic sensors, wherein each magnetic field measurement is individually selectable. Note that the input power is inherently needed for the magnetic sensors to operate; Guo discloses a multiplexer for selectively using the magnetic sensors (see fig. 4). The circuit system being configured to turn on or off subsets of the set of magnetic sensors, and the intermediary circuit components (see e.g. fig. 4a; para 0026). Guo does not explicitly disclose the use of the oscillator and a mixer. Salahuddin is cited to show that the use of the oscillator is well known in the related art (e.g. see fig. 2; para 0016). Ramakrishnan is cited to show the use of the mixer (see e.g. fig. 12; paras 0103;0105). Consequently, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Guo to use an oscillator as an input power supply as taught by Salahuddin and to use the mixer as taught by Ramakrishnan for circuit analysis purposes.
As to claim 2, Guo in view of Salahuddin and Ramakrishnan discloses a system as described above wherein the set of magnetic sensors comprise a set of acoustically driven ferromagnetic resonance (ADFMR) sensor devices (see e.g. fig. 2; para 0013;0016 in Salahuddin).
As to claims 4-6, Guo in view of Salahuddin and Ramakrishnan discloses a system as described above wherein the set of magnetic sensors includes a time subset of magnetic sensors, such that the signal input directed to each magnetic sensor, from the time subset, is generated over distinct time intervals; such that the signal output from each magnetic sensor, from the time subset, is identifiable by time interval (see e.g. fig. 4A, paras 0026;0030 in Guo).
As to claims 7-10, Guo in view of Salahuddin and Ramakrishnan discloses a system as described above wherein the system is configured to operate at a low power operating mode, wherein only a fraction of the magnetic sensors, from the set of magnetic sensors, are operating continuously (see e.g. fig. 6, paras 0030;0038). The use of low power operating mode is known in the related art and would be within the level of ordinary skill in the art to prevent the power waste.
As to claims 11-13, Guo in view of Salahuddin and Ramakrishnan discloses a system as described above. The combination fails to disclose the use of a high permeability material (see e.g. Park, 2007/0167723, para 0098; Hwang et al. 2013/0271145; Abstract) for shielding purposes. The provision of using a high permeability material or a coil to prevent the external magnetic field interference would be within the level of ordinary skill in the related art and known for its use.
As to claim 14, Guo in view of Salahuddin and Ramakrishnan discloses a system as described above wherein the set of magnetic sensors are arranged in a two-dimensional hypersurface arrangement on the circuit base platform (see e.g. fig. 3, para 0022 in Guo).
As to claim 15, Guo in view of Salahuddin and Ramakrishnan discloses a system as described above wherein the circuit base platform comprises an integrated circuit (IC), such that the set of magnetic sensors and intermediary circuit components are situated on the IC (see e.g. fig. 4A; para 0027).
As to claim 16, Guo in view of Salahuddin and Ramakrishnan discloses a system as described above wherein the circuit base platform comprises a printed circuit board (PCB), such that the set of magnetic sensors and intermediary circuit components are situated on the PCB (see e.g. fig. 3; para 0021).
As to claim 17, Guo in view of Salahuddin and Ramakrishnan discloses a system as described above wherein subsets of magnetic sensors from the set of magnetic sensors are situated on integrated circuits (ICs) and the ICs are situated on the PCB (see e.g. figs. 3,4a; paras 0021;0027). It would have been an obvious matter of design selection to have sensors on either PCB or IC, since the applicant has not disclosed that this solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with sensors on the PCB or the IC.
As to claim 18 (insofar as understood), Guo in view of Salahuddin and Ramakrishnan discloses a system as described above that includes a gate e.g. 418; a switch for turning on and off of sensors (e.g. see fig. 4B; para 0026).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

9.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.
	Schlicker et al. (7,696,748) discloses magnetic sensor arrays with multiplexer; mixer and shielding means.
	Ouyang et al. (7,560,920) discloses eddy current sensor arrays with multiplexer; mixer and shielding means.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858